Citation Nr: 1741232	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-31 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to specially adapted housing benefits, to include as reimbursement under 38 U.S.C. § 2101.


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  He died in June 2012.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating action by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  
REMAND

In her November 2013 VA Form 9, the appellant requested a Board hearing via videoconference.  To date, the hearing has not been scheduled or held, and the appellant has not subsequently withdrawn her hearing request.  Therefore, the case must be remanded in order to schedule the appellant for a Board hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge in accordance with the docket number of her appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




